Judgment affirmed. No opinion. Present — Peck, P. J., Dore, Cohn, Callahan and Breitel, JJ.; Callahan, J., dissents and votes to reverse in the following memorandum: The information charges the defendant with book-making on a specific date. The evidence was insufficient to establish *652commission of that crime. That the evidence might show violation of section 986 of the Penal Law in another respect — that of maintaining a place for book-making with paraphernalia — would not justify conviction of the different crime charged herein.